On Rehearing.
LAND, J.
Plaintiff instituted a petitory action for the recovery of certain lands, and for the sum of $10,009, the alleged value of the timber cut and removed from same.
The prescription of one year, pleaded under article 3537 of the Civil Code as amended by Act No. 33 of 1902, was sustained by this court in its former judgment, for the following reasons:
“We think that, inasmuch, as the charter of the academy had long since expired by limitation (in 1S85) when the purported timber sale was made, there was no one at that time authorized to act for the corporation, and hence the same was without legal effect. However, since, as to the demand, the action is for the value of the timber as for a trespass, we think that the claim of the plaintiff is barred by the prescription of one year. Plaintiff contends that the prescription did not run against the academy, but, in our opinion, the situation is not different to what it would have been in the case of any other quasi public corporation, such as a municipality, etc., against which it has been held that prescription does apply when the property is not used for strictly public purposes. City of New Orleans v. Salmen Brick & Lumber Co., 135 La. 848 et seq., 66 South. 237. This corporation was given special power to acquire and alienate property, real and personal, to sue and be sued, etc., and the situation is quite different from those cases in which it has been held that prescription does not run against trespass against sixteenth sections where'the title was in the state for the benefit of particular townships. State v. Williams Cypress Co., 131 La. 62, 58 South. 1033.”
[11,12] Article 3537 of the Civil Code, as amended by Act No. 33 of 1902, with reference to the prescription of one year provides :
“And where land, timber or property has been injured, cut, damaged or destroyed [the prescription runs] from the date Imowledge of such damage is received by the otvner thereof." (Italics ours.)
The corporate capacity of the Pine Grove Academy expired in 1885. The tenure of its officers, trustees, and directors lapsed with its charter.
In the case of School Board v. Louisiana Central Lumber Co., 136 La. 337, 67 South. 23, this court held that, without legislative authority, no one had the right to institute an action for the recovery of lands belonging to the Pine Grove Academy or for damages sustained by reason of the removal of timber standing thereon. It was not until the year 1915 that the Legislature passed Act No. 24 of that year, authorizing the *181school hoard of Caldwell parish to provoke a judicial liquidation of the affairs'of the Pine Grove Academy, and on July 15, 1915, the school hoard of said parish made application to the district court for the appointment of the judicial liquidator therefor, and, due to the various attacks made upon these proceedings, the judgment of this court confirming the appointment of the judicial liquidator herein did not become final until November 27, 1916, and this suit was filed February 2, 1917. School Board v. Meredith et al., 140 La. 269, 72 South. 960.
If George T. Martin had any such knowledge in 1915, when the school board made application for his appointment, he was powerless to act until after his appointment, which became final November 27, 1916, and his knowledge of these trespasses committed by defendant could not be imputed to plaintiff, as he was not the legal representative of plaintiff at the time.
Under this state of facts, the prescription did not commence to run, and, as the present suit was instituted by plaintiff through its judicial liquidator, within 12 months after his appointment, the action was not barred by the prescription of one year under Act No. 33 of 1902, and said plea is therefore overruled. Until the appointment of Martin as judicial liquidator, plaintiff was without any legal representative to receive knowledge of the trespass committed.
[13] We state in our former opinion:
“It was admitted by defendant that it had cut 146,895 feet of pine timber from section 37, township 13, range 4 east, and section 44, township 13, range 4 east, acquired through O. P. Thornhill, president, on July 9, 1903, and 73,105 feet from what was known as the Green-ville Land Company tract; that the stump-age value at the time of cutting (in 1908-and 1909) was $1.50 per 1,000 feet, and that it sold the manufactured lumber for $12 per 1,-OOO feet.”
Plaintiff is therefore entitled to recover $109.65 for the timber cut from the Green-ville Land Company tract and $220.34 for that cut from the other tracts at the value of $1.50 per 1,000 feet; its claim of $12 per 1,000 feet, the manufactured value of said timber, being rejected as ultra petitionem.
[14-16] Defendant complains that the court erred in rejecting its reeonventional demand for taxes paid on the land recovered from the years 1906 to 1917, inclusive, said taxes amounting to the sum of $1,585.86. Defendant contends that its reeonventional demand as to these taxes should have been sustained, as these taxes were due on the property, and, if defendant had not paid them, plaintiff of necessity would have to have paid them; otherwise the property would have been sold for taxes and thus have been lost to plaintiff altogether. Plaintiff, on the other hand, takes the position that the Pine Grove Academy is a quasi public corporation, that its property is public property, and is therefore exempt from taxation, and hence it should not be compelled to reimburse defendant company for taxes paid on such property by said company.
In 139 La. 35, 71 South. 209, School Board of Caldwell Parish v. Meredith et al., this court held that the Pipe Grove Academy was añ institution of learning incorporated by the Legislature of this state for the benefit of the people of Caldwell parish; that it was organized as “a body politic and corporate” ; that it was partially endowed by the state and by the United States, and was therefore a quasi public corporation.
In 140 La. 269, 72 South. 960, Board of School Directors of Caldwell Parish v. Meredith et al., we held:
“It appears that the board of trustees [of the Pine Grove Academy] has sold some of the property belonging to the corporation, and that it now has certain property or money in its hands. This board of trustees clearly has no proprietary or other interest in the property of the Pine Grove Academy. The several members of the board were merely administrators of the property and affairs of the corporation.”
*183On January' 7, 1839, James McCoy, Robert Chew, and Henry M. Hyams donated to the Pine Grove Academy and dedicated to public use 40 acres of land for the exclusive purpose of an academy site, “without any power in said trustees or authority to alienate any part thereof.” And. upon this 40-acre tract was built a large brick schoolhouse.
On May 4, 1839, Daniel W. Coxe donated to the same institution, “in consideration of the great benefits to be derived from the diffusion of general education among the youth and population of our free and happy republican country, * * * with a view of diffusing knowledge among the youth of Caldwell parish, about 5,000 arpents of land, known as lot 23 in plot No. 1 of the Maison Rouge grant, for the only proper use and behoof of said academy.”
The facts of the present case show that the Pine Grove Academy is not only a public institution, but that the United States and state took it under their protecting care. Its entire property and revenues are dedicated to its support, and 'to a public use, the cause of public education, in Caldwell parish.
Property dedicated to public use, the revenues of which serve a public purpose, is public property, although the title be not in the public. The property of a Quasi public corporation is public property, and enjoys all the immunities of public property, one of which is exemption from taxation. Tulane v. Assessors, 38 La. Ann. 292; Kline v. Parish, 33 La. Ann. 562; State v. Finlay, 33 La. Ann. 113; Police Jury v. McCormack, 32 La. Ann. 624; Constitution of 1898, art. 230; Constitution of 1913, art. 230.
The property of the Pine Grove Academy being, in our opinion exempt from taxation, as public property under article 230 of the Constitutions of 1898 and 1913, the payment of the taxes on same by defendant company did not discharge any indebtedness due by plaintiff, and therefore, did not inure to the benefit of plaintiff in any way; therefore it was not a necessary expense for the preservation of said property, as claimed by defendant company. We therefore conclude that there was no error in the rejection of defendant’s reeonventional demand for' the payment of the taxes in question.
It is therefore Ordered, adjudged, and decreed that our former decree be amended by awarding to plaintiff judgment in the sum of $329.99 for timber cut and removed from the lands recovered by plaintiff in this suit, with legal interest from judicial demand until paid, and that said judgment as amended be reinstated as the judgment of the court on rehearing; defendant to pay costs.
O’NIELL and OVERTON, JJ., concur in the decree.